Notice of Allowability
The Applicant amendments dated 2/12/2021 has been entered and fully considered. Claims 1, 12, 13, and 19 have been amended. Claim 5 is cancelled. Claims 1-4, and 6-19 are pending.
Claims 1-4, and 6-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendments have overcome the 35 USC 112(a) rejection previously set forth in the final office action of 1/26/2021.
The closest prior arts to the independent claims 1, 12, and 19 were the combination of PRATTE (US-2014/0110633), hereinafter PRATTE in view of GIBSON (US Statutory Invention Registration number H001261), hereinafter GIBSON.
The combination above teaches an in-situ melt process for creating a fiber resin composite overwrap using a workpiece. This combination further teaches in-situ impregnation of a fiber tow prepreg over the workpiece while applying a molten thermoplastic resin under heat and pressure; it further teaches successive application of additional layers and additional impregnation by molten thermoplastic resin under heat and pressure followed by a final compaction and consolidation of the composite overwrap.
The combination above, however, fails to disclose that the original fiber tow selected for in-situ impregnation consists of only unimpregnated fibers. Furthermore, the combination above fails to disclose that in the final product the fiber resin composite overwrap is not released from the workpiece. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748